        Case 1:20-cv-06345-BCM Document 58 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      1/28/2021
ECHO BAY PHARMACEUTICALS, LLC,
           Plaintiff,                             20-CV-6345 (BCM)
      -against-                                   ORDER
TORRENT PHARMA, INC.,
           Defendant.

BARBARA MOSES, United States Magistrate Judge.

      After consultation with the parties, and for the reasons discussed at today's status

conference, it is hereby ORDERED that:

      1. Status Conference. Judge Moses will conduct a status conference on April 1, 2021, at
         11:00 a.m. No later than March 25, 2021, the parties shall submit a joint status letter
         outlining the progress of discovery to date, describing any discovery or scheduling
         disputes that require judicial intervention, and updating the Court on settlement
         efforts, if any.

      2. Written Discovery. Written discovery, including rolling productions of documents
         that both parties intend to start promptly, may continue, but deposition discovery shall
         await further order of the Court. Plaintiff has identified the potential need for a
         limited Rule 30(b)(6) deposition to assist in identifying custodians for document
         discovery. If the parties are unable to resolve that issue amongst themselves, plaintiff
         may move to compel such a deposition via letter-motion, in accordance with Moses
         Indiv. Prac. § 2(b), and shall attach a copy of the proposed subpoena, including the
         list of topics.

Dated: New York, New York
       January 28, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
